                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
A.P., et al                               :      CIVIL ACTION
                                          :
       v.                                 :
                                          :
THE UNITED STATES OF AMERICA              :      NO. 10-cv-01253-RAL
                                          :


                             MEMORANDUM & ORDER

       Ms. Rasheena Phinisee, the minor plaintiff’s mother, has filed yet another in a

long line of post-settlement and post-judgment requests seeking to overturn the

settlement agreement in this case. Doc. No. 146. Her “petition” asks me to reconsider

and vacate the Order I recently entered (Doc. No. 145) appointing McAndrews Law

Office, P.C. as guardian-ad-litem for the limited purpose of effecting the terms of the

settlement.

       As I have remarked previously, Ms. Phinisee does not have the right, as a non-

attorney, to represent her minor child pro se. See Memorandum Opinion, Doc. No. 113,

at 2-3, quoting from Pinkney v. City of Jersey City Dep’t of Hous. & Econ. Dev., 42 Fed.

Appx. 535, 536 (3d Cir. 2002) (not precedential) (quoting Johnson v. Collins, 5 Fed.

Appx. 479 (7th Cir. 2001)). The substance of Ms. Phinisee’s most recent petition is

largely a re-hash of meritless and out-of-time arguments made in previous filings. See,

e.g. Doc. Nos. 101-104, 111-12, 120-21, 123, 126, 128, 131, 133, 135-138.

       I denied Ms. Phinisee’s motion to overturn the settlement in January of this year.

Doc. No. 114. That ruling was upheld by the Third Circuit. Doc. No. 125. The present

motion is meritless. I held a hearing before appointing the McAndrews Law Office, P.C.

Doc. No. 134. At the hearing Ms. Phinisee was given the opportunity to explain why I
should not appoint a guardian-ad-litem to carry out the terms of the settlement. Doc.

No. 144 (audio recording of hearing). Ms. Phinisee made a showing of her love for her

minor daughter, and her attentiveness and competence as a mother. Nevertheless, I was

certain, by the end of the hearing, that the best interests of her minor daughter will be

served by the appointment of a qualified law firm to act as guardian-ad-litem in

effecting the terms of the settlement agreement.

       Ms. Phinisee also seeks appointment of counsel, but has failed to satisfy the

threshold requirement for appointment of counsel, under 28 U.S.C. §1915(e)(1). (Doc.

No. 147, requesting appointment of counsel). See Montgomery v. Pinchak, 294 F.3d

492, 498–99 (3d Cir. 2002) (the party seeking appointment must establish that her

claim has some “arguable merit in fact and law” (citation omitted)). Ms. Phinisee’s

claims have no merit, arguable or otherwise. Her claims have been decided against her.

The decision has been affirmed on appeal. Her post-appeal request for reconsideration

has been decided against her, and that decision was affirmed on appeal.

       The Court of Appeals has “cautioned that courts should exercise care in

appointing counsel because volunteer lawyer time is a precious commodity and should

not be wasted on frivolous cases.” Id. at 499. Ms. Phinisee’s continued attempts to

litigate her long lost position are frivolous, and should not be facilitated by appointing

volunteer counsel to represent her.

       I take this opportunity to warn Ms. Phinisee that I will not indulge her

“continu[ed] abuse of the judicial process by filing meritless and repetitive actions.”

Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993). If Ms. Phinisee does not stop

filing frivolous papers in this case, the All Writs Act, 28 U.S.C. § 1651(a), “enables the

District Court to issue . . . injunctions to preclude abusive, groundless and vexatious

                                              2
litigation. See In re Oliver, 682 F.2d 443, 445 (3d Cir.1982).” Id.; see Danihel v. Office of

President, 640 Fed.Appx. 185, 190 (3d Cir. 2016) (not precedential) (affirming an order

that prohibited abusive filings by a pro se litigant). Time taken with Ms. Phinisee’s serial

filings is time taken away from litigants who have non-frivolous disputes.

          “[e]very paper filed with the Clerk of this Court, no matter how repetitious or
          frivolous, requires some portion of the institution's limited resources. A part of
          the Court's responsibility is to see that these resources are allocated in a way that
          promotes the interests of justice.” In re McDonald, 489 U.S. 180, 184, 109 S.Ct.
          993, 996, 103 L.Ed.2d 158 (1989) (per curiam).

Martin v. District of Columbia Court of Appeals, 506 U.S. 1, 3 (1992) (barring

prospective filings by a pro se litigant who had filed a series of meritless petitions). I

may also consider sanctions under Federal Rule of Civil Procedure 11, including

monetary sanctions, if Ms. Phinisee continues to file frivolous papers with the Court.1

          For good cause shown, it is on this 28th day of November, 2018,

                                                ORDERED

that Ms. Phinisee’s Petition (Doc. No. 146) is DENIED.

          IT IS FURTHER ORDERED, that Ms. Phinisee’s motion for appointment of

counsel (Doc. No. 147) is DENIED.




1   See Emerick v. Norfolk Southern Ry. Co., 2006 WL 2792217, at *2 (W.D.Pa. 2006):

          A survey of recent Rule 11 cases suggests that sanctions are most appropriate when a litigant's
          conduct is overly vexatious or represents a pattern of behavior. See, e.g., Toll v. Am. Airlines
          Inc., 166 Fed. Appx. 633, 637 (3d Cir.2006) (affirming Rule 11 sanctions against a pro se litigant
          with a demonstrated history of bringing meritless lawsuits); Eisenstein v. Ebsworth, 148 Fed.
          Appx. 75, 78 (3d Cir.2002) (affirming Rule 11 sanctions against a pro se litigant whose meritless
          lawsuits had delayed the equitable distribution of a marital estate for over a decade); Carlino v.
          Gloucester City High Sch., 44 Fed. Appx. 599, 601 (3d Cir. 2002) (affirming sanctions against
          counsel who filed claims barred by statute and who “flagrant[ly] fail[ed] to conduct any legal
          research”).



                                                       3
       The Clerk of Court will ensure that this Order is mailed to Ms. Phinisee’s address

of record.




                                                s/Richard A. Lloret
                                             RICHARD A. LLORET
                                             UNITED STATES MAGISTRATE JUDGE




                                            4
